In opposition to the plaintiffs’ prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]), the defendant failed to raise a triable issue of fact as to whether the injured plaintiffs own actions were the sole proximate cause of the accident (see Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 290-291 [2003]; Rico-Castro v Do & Co N.Y. Catering, Inc., 60 AD3d 749, 750 [2009]; Santo v Scro, 43 AD3d 897, 898-899 [2007]; Pichardo v Aurora *697Contrs., Inc., 29 AD3d 879, 881 [2006]). Accordingly, the Supreme Court properly granted the plaintiffs’ motion for summary judgment on the issue of liability under Labor Law § 240 (1). Covello, J.P., Santucci, Chambers and Hall, JJ., concur. [Prior Case History: 20 Misc 3d 1103(A), 2008 NY Slip Op 51201(U).]